DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 0 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each l.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter et al US 2020/0134773 in view of Pinter et al US 2004/0207836 further in view Applicant Admitted Prior Art (AAPA).
As to claim 1, Pinter teaches an illuminated camera system, [abstract; ¶ 0008] comprising: a dark field illuminator; [fig. 2; ¶ 0064; ¶ 0072; ¶ 0085-0086]  a camera system comprising a video camera and a lensing system; [fig. 2; ¶ 0085-0087] a beam splitter; [fig. 2; ¶ 0075; ¶ 0086-0088] and a support mounting that carries the dark field illuminator, the camera system and the beam splitter; [fig. 2; ¶ 0086-0089] the beam splitter being optically interposed between the dark field illuminator and the camera system; [fig. 2; ¶ 0086-0089] the dark field illuminator, the camera system and the beam splitter being arranged relative to one another so that the dark field illuminator and the camera share a common field of view; [fig. 2; ¶ 0086-0089] the beam splitter being optically interposed between the dark field illuminator and the common field of view; [fig. 2; ¶ 0086-0089] the beam splitter being optically interposed between the camera system and the common field of view; [fig. 2; ¶ 0086-0089] whereby, when the illuminated camera system is arranged so that the common field of view is in registration with a camera port on a laser beam 3Application No. 15/930,319Filed: May 12, 2020Attorney Docket No.: 1083-202CONdelivery system having laser beam delivery system via the beam splitter, through the common field of view, through the camera port and through the laser beam delivery system optics to the substrate; [fig. 2; ¶ 0086-0089] and reflected light from the substrate is transmitted through the laser beam delivery system optics, through the camera port, through the common field of view, and reflected from via the beam splitter to the camera system. [fig. 2; ¶ 0086-0089]
Pinter teaches a camera system. [abstract; fig. 2; ¶ 0008; ¶ 0085-0087]  Pinter does not explicitly teach a high dynamic range (HDR) camera system comprising an HDR video camera and a lensing system.
Chhibber teaches a high dynamic range (HDR) camera system comprising an HDR video camera and a lensing system. [abstract; ¶ 0097; ¶ 0153; ¶ 0158]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chhibber in order to improve the similar device (apparatus, method, or product) of Pinter in the same way and yield the predictable result of improved image capturing and processing.
Pinter (modified by Chhibber) does not explicitly teach camera port. However, AAPA teaches the camera port. [¶ 0005]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the camera port techniques of AAPA with the teachings of Pinter (modified by Chhibber) for the benefit of combining prior art elements of a known method to yield a predictable result of allowing camera to be optically coupled to the imaging capturing system. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of AAPA in order to improve the similar device (apparatus, method, or product) of Pinter (modified by Chhibber) in the same way and yield the predictable result of allowing camera to be optically coupled to the system.
As to claim 2, Pinter (modified by Chhibber) teaches, using the motivation above, the limitations of claim 1. Chhibber teaches further an attenuating filter optically interposed between the beam splitter and the lensing system of the HDR camera system, [¶ 0099-0103; ¶ 0106; ¶ 0158-0160] wherein the attenuating filter is: substantially completely transparent to wavelengths of at least one light source of the dark field illuminator; [¶ 0099-0103; ¶ 0106; ¶ 0158-0160] and transmissive to wavelengths of a pilot laser of the laser beam delivery system; [¶ 0099-0103; ¶ 0106; ¶ 0158-0160] but substantially less transmissive to the wavelengths of the pilot laser than to the wavelengths of the at least one light source of the dark field illuminator. [¶ 0099-0103; ¶ 0106; ¶ 0158-0160]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483